DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
17377517, filed 07/16/2021 claims foreign priority to 2020-136729, filed 08/13/2020.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 07/16/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamihara (US 2020/0007711) in view of Matsuo (US 2019/0356816).
Regarding claim 1, Kamihara discloses image forming apparatus (fig. 1, image forming apparatus) comprising: 
a sheet feeding unit (fig. 1 item 206, sheet feeding tray) configured to be able to supply a plurality of types of sheets (sheet feeding tray 206 supplies thin and bib sheets (types of sheets), [0039]-[0040], [0097]-[0100]); 
an image forming unit (fig. 1 item 200, image forming device) configured to form an image on a sheet supplied by the sheet feeding unit (image forming device 200 forms an image on a sheet supplied by the sheet tray 206, [0036]-[0040]); 
a detection unit (fig. 1 item 402, detector) configured to detect an image formed on the sheet (detector 402 detects an image formed on the sheet, [0042]-[0044]); and 
a controller configured to include at least one memory in which a program is stored and at least one processor, wherein, by the program being executed by the processor (controller 100 includes at least a memory in which a program is stored and at least one processor, wherein, by the program being executed by the processor [0036]-[0048]), the controller 
causes correction information for each sheet type to be saved in a storage (correction data for small and big sheets (types of sheets) are stored in the gradation correction data memory 105, [0051], [0097]-[0100]), and 
under set conditions, causes a specified type of sheet to be supplied by the sheet feeding unit (as the sheets thickness becomes larger the sheet feeding tray supplies thin sheets, [0097]-[0100]), causes a gradation correction to be formed by the image forming unit (gradation correction amount detected is generated by the image forming apparatus, [0028]-[0034]), and causes the correction information to be generated based on image information for which the gradation correction was detected by the detection unit (gradation correction amount detected on a belt is generated based on image data for the gradation correction amount detected the detection result, [0028]-[0034]), and saves the correction information in the storage (correction data for small and big sheets (types of sheets) are stored in the gradation correction data memory 105, [0051], [0097]-[0100]).
Kamihara does not specifically disclose concept of causes a chart for gradation correction to be formed by the image forming unit, and causes the correction information to be generated based on image information for which the formed chart for gradation correction was detected by the detection unit.
However, Matsuo specifically teaches concept of causes a chart for gradation correction to be formed by the image forming unit (fig. 4, causes a table for gamma correction to be created by image forming apparatus, [0041]-[0056]), and causes the correction information to be generated based on image information for which the formed chart for gradation correction was detected by the detection unit (fig. 4, create gamma correction information table based on an acquired image information sensed to create gamma correction information table, [0041]-[0056])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamihara with concept of causes a chart for gradation correction to be formed by the image forming unit, and causes the correction information to be generated based on image information for which the formed chart for gradation correction was detected by the detection unit of Matsuo.  One of ordinary skill in the art would have been motivated to make this modification in order to improve creation of gamma correction table. (Matsuo, [0002])

Regarding claim 2, Kamihara discloses image forming apparatus (fig. 1, image forming apparatus), wherein 
when the program is executed by the processor, the controller further causes a job, in which a plurality of types of sheets are to be used, to be received (controller 100 includes at least a memory in which a program is stored and at least one processor, wherein, by the program being executed by the processor, the controller causes a job, in which sheet feeding tray 206 supplies thin and bib sheets (types of sheets), [0036]-[0048], [0097]-[0100]), and 
a sheet type to be used when gradation correction is formed is specified in the job (gradation correction amount detected is generated by the image forming apparatus in a type of sheet used, [0028]-[0034]), and 
the controller causes the type of sheet specified in the job to be supplied by the sheet feeding unit (as the sheets thickness becomes larger the sheet feeding tray supplies thin sheets, [0097]-[0100]), causes a gradation correction to be formed by the image forming unit (gradation correction amount detected is generated by the image forming apparatus, [0028]-[0034]), and causes the correction information to be generated based on image information for which the formed gradation correction was detected by the detection unit (gradation correction amount detected on a belt is generated based on image data for the gradation correction amount detected the detection result, [0028]-[0034]), and saves the correction information in the storage (correction data for small and big sheets (types of sheets) are stored in the gradation correction data memory 105, [0051], [0097]-[0100]).
Kamihara does not specifically disclose concept of sheet type to be used when a chart for gradation correction is formed is specified in the job, causes a chart for gradation correction to be formed by the image forming unit, and causes the correction information to be generated based on image information for which the formed chart for gradation correction was detected by the detection unit.
However, Matsuo specifically teaches concept of sheet type to be used when a chart for gradation correction is formed is specified in the job (fig. 4, causes a table for gamma correction to be created by image forming apparatus in a job, [0041]-[0056]), causes a chart for gradation correction to be formed by the image forming unit (fig. 4, causes a table for gamma correction to be created by image forming apparatus, [0041]-[0056]), and causes the correction information to be generated based on image information for which the formed chart for gradation correction was detected by the detection unit (fig. 4, create gamma correction information table based on an acquired image information sensed to create gamma correction information table, [0041]-[0056]) 
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamihara with concept of sheet type to be used when a chart for gradation correction is formed is specified in the job, causes a chart for gradation correction to be formed by the image forming unit, and causes the correction information to be generated based on image information for which the formed chart for gradation correction was detected by the detection unit of Matsuo.  One of ordinary skill in the art would have been motivated to make this modification in order to improve creation of gamma correction table. (Matsuo, [0002])

Regarding claim 3, Kamihara discloses image forming apparatus (fig. 1, image forming apparatus), wherein 
the controller causes the type of sheet specified for each number of printed pages that reach a predetermined threshold to be supplied by the sheet feeding unit (as the number of sheets thickness becomes larger the sheet feeding tray supplies a number of thin sheets for printing, [0097]-[0100]), and causes the gradation correction to be formed by the image forming unit (gradation correction amount detected is generated by the image forming apparatus, [0028]-[0034])
Kamihara does not specifically disclose concept of causes the chart for gradation correction to be formed by the image forming unit.
However, Matsuo specifically teaches concept of causes the chart for gradation correction to be formed by the image forming unit (fig. 4, causes a table for gamma correction to be created by image forming apparatus in a job, [0041]-[0056])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamihara with concept of causes the chart for gradation correction to be formed by the image forming unit of Matsuo.  One of ordinary skill in the art would have been motivated to make this modification in order to improve creation of gamma correction table. (Matsuo, [0002])

Regarding claim 4, Kamihara discloses image forming apparatus (fig. 1, image forming apparatus), wherein 
when a number of printed pages reaches a predetermined threshold and there remains printing to the specified type of sheet to do in the currently executing job, the controller causes the specified type of sheet to be supplied by the sheet feeding unit, and causes the chart for gradation correction to be formed by the image forming unit (when the number of sheets thickness becomes larger, the sheet feeding tray supplies a number of thin sheets for printing, gradation correction amount detected is generated by the image forming apparatus, [0028]-[0034], [0097]-[0100]).

Regarding claim 5, Kamihara discloses image forming apparatus (fig. 1, image forming apparatus), 
when a number of printed pages reaches a predetermined threshold and there remains printing to the specified type of sheet to do in the currently executing job, when image quality prioritization is designated, the controller causes the chart for gradation correction to be formed by the image forming unit on the type of sheet currently being supplied (when the number of sheets thickness becomes larger, the sheet feeding tray supplies a number of thin sheets for printing, gradation correction amount detected is generated by the image forming apparatus, [0028]-[0034], [0097]-[0100]).

Regarding claim 6, Kamihara discloses image forming apparatus (fig. 1, image forming apparatus), wherein 
when a number of printed pages reaches a predetermined threshold and printing to the specified type of sheet is to be performed according to the currently executing job, the controller causes the specified type of sheet to be supplied by the sheet feeding unit, and causes the chart for gradation correction to be formed by the image forming unit (when the number of sheets thickness becomes larger, the sheet feeding tray supplies a number of thin sheets for printing, gradation correction amount detected is generated by the image forming apparatus, [0028]-[0034], [0097]-[0100]).

Regarding claim 7, Kamihara discloses image forming apparatus (fig. 1, image forming apparatus), wherein 
the controller generates a difference between reference information saved in advance and the image information detected by the detection unit as the correction information for each sheet type (controller generates a difference between correction data for small and big sheets (types of sheets) are stored in the gradation correction data memory 105 detected, [0051], [0097]-[0100]).

Regarding claim 8, Kamihara discloses image forming apparatus (fig. 1, image forming apparatus), wherein 
in a case where there is no reference information, the controller saves the image information detected by the detection unit as reference information (when there’s no correction data for small and big sheets (types of sheets), stores image information detected, [0051], [0097]-[0100]).

Regarding claim 9, Kamihara discloses image forming apparatus (fig. 1, image forming apparatus), wherein 
in a case where an interrupt mode is specified, under the set conditions, the controller forms the chart for gradation correction on the specified type of sheet, and in a case where a margin utilization mode is specified, the controller causes the chart for gradation correction to be formed by the image forming unit in a margin of an image to be printed (when there’s an change in data, form gradation correction on the correction data for small and big sheets (types of sheets), and when there’s sheets with margin, gradation correction is formed on an image for printing, [0026]-[0033], [0079]-[0100], [0107]-[0110] ).

Regarding claim 10, Kamihara discloses non-transitory computer readable storage medium in which a program is stored, wherein when the program is executed by a processor, the processor causes a control method of an image forming apparatus to be executed, wherein the image forming apparatus comprises (non-transitory computer readable storage medium in which a program is stored, wherein when the program is executed by a processor, the processor causes a control method of an image forming apparatus to be executed, wherein the image forming apparatus comprises, [0036]-[0048]):  
a sheet feeding unit configured to be able to supply a plurality of types of sheets (sheet feeding tray 206 supplies thin and bib sheets (types of sheets), [0039]-[0040], [0097]-[0100]); 
an image forming unit configured to form an image on a sheet supplied by the sheet feeding unit (image forming device 200 forms an image on a sheet supplied by the sheet tray 206, [0036]-[0040]); 
a detection unit configured to detect an image formed on the sheet (detector 402 detects an image formed on the sheet, [0042]-[0044]); and 
causes correction information for each sheet type to be saved in a storage (controller 100 includes at least a memory in which a program is stored and at least one processor, wherein, by the program being executed by the processor, [0036]-[0048]), and 
the method comprises (controller 100 includes at least a memory in which a program is stored and at least one processor, wherein, by the program being executed by the processor, the method comprises, [0036]-[0048]): 
under set conditions, causing a specified type of sheet to be supplied by the sheet feeding unit (as the sheets thickness becomes larger the sheet feeding tray supplies thin sheets, [0097]-[0100]); 
causing a gradation correction to be formed by the image forming unit (gradation correction amount detected is generated by the image forming apparatus, [0028]-[0034]); and 
generating the correction information based on image information for which the formed gradation correction was detected by the detection unit (gradation correction amount detected on a belt is generated based on image data for the gradation correction amount detected the detection result, [0028]-[0034]), and saving the correction information in the storage (correction data for small and big sheets (types of sheets) are stored in the gradation correction data memory 105, [0051], [0097]-[0100]).
Kamihara does not specifically disclose concept of causing a chart for gradation correction to be formed by the image forming unit;
generating the correction information based on image information for which the formed chart for gradation correction was detected by the detection unit;
However, Matsuo specifically teaches concept of causing a chart for gradation correction to be formed by the image forming unit (fig. 4, causes a table for gamma correction to be created by image forming apparatus, [0041]-[0056]);
generating the correction information based on image information for which the formed chart for gradation correction was detected by the detection unit (fig. 4, create gamma correction information table based on an acquired image information sensed to create gamma correction information table, [0041]-[0056]);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamihara with concept of causing a chart for gradation correction to be formed by the image forming unit; generating the correction information based on image information for which the formed chart for gradation correction was detected by the detection unit of Matsuo.  One of ordinary skill in the art would have been motivated to make this modification in order to improve creation of gamma correction table. (Matsuo, [0002])

Regarding claim 11, Kamihara discloses method for controlling an image forming apparatus (fig. 1, image forming apparatus) that comprises (controlling an image forming apparatus that comprises, [0036]-[0048]): 
a sheet feeding unit (fig. 1 item 206, sheet feeding tray) configured to be able to supply a plurality of types of sheets (sheet feeding tray 206 supplies thin and bib sheets (types of sheets), [0039]-[0040], [0097]-[0100]); 
an image forming unit (fig. 1 item 200, image forming device) configured to form an image on a sheet supplied by the sheet feeding unit (image forming device 200 forms an image on a sheet supplied by the sheet tray 206, [0036]-[0040]); 
a detection unit (fig. 1 item 402, detector) configured to detect an image formed on the sheet (detector 402 detects an image formed on the sheet, [0042]-[0044]); and 
causes correction information for each sheet type to be saved in a storage (correction data for small and big sheets (types of sheets) are stored in the gradation correction data memory 105, [0051], [0097]-[0100]), 
the method comprising (controller 100 includes at least a memory in which a program is stored and at least one processor, wherein, by the program being executed by the processor, the method comprising, [0036]-[0048]): 
under set conditions, causing a specified type of sheet to be supplied by the sheet feeding unit (as the sheets thickness becomes larger the sheet feeding tray supplies thin sheets, [0097]-[0100]); 
causing a gradation correction to be formed by the image forming unit (gradation correction amount detected is generated by the image forming apparatus, [0028]-[0034]); and 
generating the correction information based on image information for which the formed gradation correction was detected by the detection unit (gradation correction amount detected on a belt is generated based on image data for the gradation correction amount detected the detection result, [0028]-[0034]), and saving the correction information in the storage (correction data for small and big sheets (types of sheets) are stored in the gradation correction data memory 105, [0051], [0097]-[0100])
Kamihara does not specifically disclose concept of causing a chart for gradation correction to be formed by the image forming unit;
generating the correction information based on image information for which the formed chart for gradation correction was detected by the detection unit;
However, Matsuo specifically teaches concept of causing a chart for gradation correction to be formed by the image forming unit (fig. 4, causes a table for gamma correction to be created by image forming apparatus, [0041]-[0056]); generating the correction information based on image information for which the formed chart for gradation correction was detected by the detection unit (fig. 4, create gamma correction information table based on an acquired image information sensed to create gamma correction information table, [0041]-[0056]);
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamihara with concept of causing a chart for gradation correction to be formed by the image forming unit; generating the correction information based on image information for which the formed chart for gradation correction was detected by the detection unit of Matsuo.  One of ordinary skill in the art would have been motivated to make this modification in order to improve creation of gamma correction table. (Matsuo, [0002])

Regarding claim 12, Kamihara discloses control method of the image forming apparatus (fig. 1, image forming apparatus), 
further comprising: receiving a job in which a plurality of types of sheets are to be used (controller 100 includes at least a memory in which a program is stored and at least one processor, wherein, by the program being executed by the processor, the controller causes a job, in which sheet feeding tray 206 supplies thin and bib sheets (types of sheets), [0036]-[0048], [0097]-[0100]), wherein a sheet type to be used when a chart for gradation correction is formed is specified in the job (gradation correction amount detected is generated by the image forming apparatus in a type of sheet used, [0028]-[0034]); 
supplying a specified type of sheet of the job by the sheet feeding unit (as the sheets thickness becomes larger the sheet feeding tray supplies thin sheets, [0097]-[0100]); 
causing a gradation correction to be formed by the image forming unit (gradation correction amount detected is generated by the image forming apparatus, [0028]-[0034]); 
causing the correction information to be generated based on image information for which the formed gradation correction was detected by the detection unit (gradation correction amount detected on a belt is generated based on image data for the gradation correction amount detected the detection result, [0028]-[0034]); and 
saving the correction information in the storage (correction data for small and big sheets (types of sheets) are stored in the gradation correction data memory 105, [0051], [0097]-[0100]).
Kamihara does not specifically disclose concept of causing a chart for gradation correction to be formed by the image forming unit;
causing the correction information to be generated based on image information for which the formed chart for gradation correction was detected by the detection unit.
However, Matsuo specifically teaches concept of causing a chart for gradation correction to be formed by the image forming unit (fig. 4, causes a table for gamma correction to be created by image forming apparatus, [0041]-[0056]);
causing the correction information to be generated based on image information for which the formed chart for gradation correction was detected by the detection unit (fig. 4, create gamma correction information table based on an acquired image information sensed to create gamma correction information table, [0041]-[0056])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamihara with concept of causing a chart for gradation correction to be formed by the image forming unit; causing the correction information to be generated based on image information for which the formed chart for gradation correction was detected by the detection unit of Matsuo.  One of ordinary skill in the art would have been motivated to make this modification in order to improve creation of gamma correction table. (Matsuo, [0002])

Regarding claim 13, Kamihara discloses control method of the image forming apparatus (fig. 1, image forming apparatus), wherein 
the controller causes the type of sheet specified for each number of printed pages that reach a predetermined threshold to be supplied by the sheet feeding unit (as the number of sheets thickness becomes larger the sheet feeding tray supplies a number of thin sheets for printing, [0097]-[0100]), and causes the gradation correction to be formed by the image forming unit (gradation correction amount detected is generated by the image forming apparatus, [0028]-[0034])
Kamihara does not specifically disclose concept of causes the chart for gradation correction to be formed by the image forming unit.
However, Matsuo specifically teaches concept of causes the chart for gradation correction to be formed by the image forming unit (fig. 4, causes a table for gamma correction to be created by image forming apparatus in a job, [0041]-[0056])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Kamihara with concept of causes the chart for gradation correction to be formed by the image forming unit of Matsuo.  One of ordinary skill in the art would have been motivated to make this modification in order to improve creation of gamma correction table. (Matsuo, [0002])	

Regarding claim 14, Kamihara discloses control method of the image forming apparatus (fig. 1, image forming apparatus), wherein 
when a number of printed pages reaches a predetermined threshold and there remains printing to the specified type of sheet to do in the currently executing job, the specified type of sheet is caused to be supplied by the sheet feeding unit, and the chart for gradation correction is caused to be formed by the image forming unit (when the number of sheets thickness becomes larger, the sheet feeding tray supplies a number of thin sheets for printing, gradation correction amount detected is generated by the image forming apparatus, [0028]-[0034], [0097]-[0100]).

Regarding claim 15, Kamihara discloses control method of the image forming apparatus (fig. 1, image forming apparatus), wherein 
when a number of printed pages reaches a predetermined threshold and there remains printing to the specified type of sheet to do in the currently executing job, the specified type of sheet is caused to be supplied by the sheet feeding unit, and the chart for gradation correction is caused to be formed by the image forming unit (when the number of sheets thickness becomes larger, the sheet feeding tray supplies a number of thin sheets for printing, gradation correction amount detected is generated by the image forming apparatus, [0028]-[0034], [0097]-[0100]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677